Citation Nr: 1717116	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  08-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from November 1990 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied increased ratings for right knee, left knee, and lumbar spine disabilities.  The Veteran appeared at a June 2009 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In January 2010, the Board remanded the claims to the RO for additional development of the record.  

A May 2011 rating decision increased the rating for the lumbar spine disability from 10 percent to 20 percent, effective September 5, 2007.  In January 2012, the Board determined that the issue of TDIU was on appeal and remanded that issue and the other claims.  

In March 2013, the Board denied increased ratings for right knee, left knee, and lumbar spine disabilities and remanded the issue of entitlement to TDIU.  In January 2016, the Board denied TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In November 2016, the Court granted the Parties' Joint Motion for Remand; vacated the January 2016 Board decision; and remanded the claim to the Board for additional action.  

The claim for TDIU is remanded to the Agency of Original Jurisdiction.  


REMAND

A January 2017 letter from the Veteran's attorney requested a hearing before a Veterans Law Judge.  In April 2017, the Veteran's attorney clarified that the Veteran desired a videoconference hearing before a Veterans Law Judge.  The requested Board hearing has not been scheduled.  The claim for TDIU was not addressed in the June 2009 hearing before the undersigned.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Notify the Veteran of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

